Citation Nr: 1235490	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-38 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who had active duty service from February 1979 until October 1983 and had subsequent reserve service.  The Veteran died in March 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the cause of the Veteran's death, for the purpose of receiving Dependency and Indemnity Compensation (DIC).

The Appellant requested a hearing before a member of the Board, which was scheduled for February 2012.  The record indicates that the Appellant failed to appear for her hearing.  Because the Appellant has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2001.  The cause of death was a gunshot wound to the head as a result of suicide.

2.  At the time of the Veteran's death, service connection was in effect for hypertension, evaluated as 20 percent disabling, and status post nasal injury, evaluated as noncompensable.

3.  The competent medical evidence of record does not demonstrate that the Veteran's suicide was the result of a psychiatric disorder of service origin.

4.  The competent medical evidence of record does not demonstrate that a service-connected disability caused, hastened, or materially or substantially contributed to the Veteran's death.

CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression, was not incurred in or aggravated by active military service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With regard to the claim for cause of death, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the appellant of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id.  In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA; instead, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.   

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In a May 2007 letter, the RO provided notice of the requirements to support a claim for DIC benefits based on having a service-connected disability.  The Appellant was not informed of the conditions for which the Veteran was service-connected for (hypertension and a status post nasal injury) at the time of his death.  However, the Appellant was not prejudiced by this failure as the cause of the Veteran's death was a self-inflicted gunshot wound to the head and clearly not related to either service-connected disability.  Additionally, the May 2007 letter did not include information on the information and evidence required to substantiate a DIC claim based on a condition not yet service connected.  The Appellant, however, has demonstrated actual knowledge of the requirements for supporting such a DIC claim.  In a December 2008 VA Form 9 (Appeal to the Board of Veterans' Appeal), the Appellant essentially advanced the contention that the Veteran's suicide caused by a psychiatric disorder, namely PTSD, due to service.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting the Appellant in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording an examination opinion when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records, pertinent VA medical records and private medical records that the Appellant requested that VA obtain.  In October 2007, the RO informed the Appellant of the private medical records that it had thus far been unable to obtain and informed her that she should obtain those records herself.  In the November 2007 rating decision, the RO informed the Appellant that it had still not received the requested treatment records.  In December 2007, Mercy Health System provided records that it purported to be for the Veteran.  Those records, however, were in reference to the Appellant's treatment there.  The RO informed the Appellant of that fact in the November 2008 statement of the case.  The Appellant has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  

The Board finds that a medical opinion is not in order in this case. In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the Federal Circuit made clear that § 5103A (d) does not apply to DIC claims.  Rather, § 5103A (a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.  

In the present case, the Board finds that there is no reasonable possibility that a VA examination would aid in substantiating the claim.  As will be explained herein, the Board finds that the Veteran did not have a psychiatric disorder of service origin.

Significantly, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to cause death, it must singly or with some other condition be the immediate cause of death or underlying cause, or be etiologically related.  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302.  

Merits of the Claim

The March 2001 Death Certificate documents that the Veteran died of a gunshot wound to the head.  The certificate further reveals that the Veteran's death was ruled a suicide from the Veteran shooting himself with a pistol.

At the time of the Veteran's death, service connection was in effect for hypertension and status post nasal injury with left deviation.

Prior to his death, the Veteran received some VA medical treatment.  Following his October 1983 separation from service, VA medical records generally documented treatment for hypertension, such as in a January 1985 record.  That record also contains a reference to the Veteran and his wife having received two counseling sessions for marital problems, but that the Veteran discontinued the counseling.  

The next VA medical records associated with the claims file were from 1996. The May 1996 record and subsequent 1997 records did not document any complaints of, or treatment for, a psychiatric disorder.  In a December 1998 record, however, the Veteran's wife complained of the Veteran having a very short temper.  The Veteran denied symptoms of depression.  The Veteran also reported that he had not seen combat and denied symptoms of PTSD.  The examiner found the Veteran to have anger and impulse control problems.  In a February 1999 VA sleep study record, an examiner noted that the Veteran reported difficulty keeping his temper under control.  The examiner wondered if PTSD was a consideration, but did not make a PTSD diagnosis.

Subsequent VA medical records, however, consistently showed that the Veteran did not have a diagnosis of PTSD.  In a February 2000 VA medical record, the examiner noted that the Veteran had symptoms of depression.  The examiner noted that the "depression appears to be reactive in nature" and offered to refer the Veteran to a psychologist "to help with grief over his girlfriend moving out".

In an April 2000 VA medical record, the examiner noted that the Veteran's depression had improved somewhat.  In an April 28, 2000, VA medical record, the Veteran reported that although he and his wife were not divorced, they were separated and his wife was living in Florida with another man.  The examiner noted a diagnosis of depression.  

In a November 1, 2000, VA medical record, the Veteran reported that his wife had returned from Florida and was harassing him.  The examiner found the Veteran's depression to be stable.

In a January 8, 2001, VA history and physical, the Veteran reported suicidal ideation due to his depression.  The Veteran reported that he was separated from his wife and children.  The examiner found the Veteran to have depression with suicidal ideation.  In a January 9, 2001, VA emergency department record, the Veteran reported that his depressive symptoms had increased since the holidays.  

In a January 23, 2001, VA discharge summary, the examiner noted that the Veteran had a diagnosis of major depression with suicidal and homicidal ideations.  The Veteran's complaints included problems receiving pension following his retirement from Reserve service and problems with his wife.  The examiner noted that the Veteran had been admitted as an in-patient and that the Veteran underwent in depth psychiatric and psychological evaluation.  The Veteran reported that he had no plans to elope or harm his ex-wife and had good control throughout his hospitalization.  The Veteran subsequently requested discharge and claimed to no longer have suicidal or homicidal thoughts.  The Veteran was discharged.

In this case, the Appellant contends that the Veteran's suicide was caused by a psychiatric disorder related to his military service.  Specifically, she contends that the Veteran had PTSD at the time of his death due to his military service.  Implicit in that contention, the Appellant maintains that the Veteran was mentally unsound as a result of a psychiatric disorder of service origin.  However, she has not provided any evidence supportive of her contention.

The available active duty service records, including the September 1983 separation examination report, contain no reference to a psychiatric disorder.  Similarly, the Veteran's Reserve service records likewise contain no complaint of, or treatment for, a psychiatric disorder.  In a November 2000 periodic examination report, the examiner indicates that the Veteran was found to be psychiatrically normal.  At that time, the Veteran denied depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.

The record is silent for any other suggestion that the Veteran had a diagnosis of PTSD, other than an examiner wondering whether PTSD was a consideration in a February 1999 VA sleep study record.  Subsequent VA medical records, however, repeatedly found the Veteran to only have a diagnosis of depression.  Indeed, the January 23, 2001, VA discharge summary, noted that the Veteran underwent in-depth psychiatric and psychological evaluations as an in-patient at VA.  Despite such studies, the Veteran continued to only have a diagnosis of depression.  

As a layperson, the Appellant does not possess the necessary knowledge of medical principles to make a determination that the Veteran had PTSD, and her assertions, standing alone, are not probative as to the question of if the Veteran had PTSD due to service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As there is no medical evidence that the Veteran had a medical diagnosis of PTSD in his lifetime, service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, in regards to his active duty and Reserve service, the Board notes that such service would include "active military, naval, or air service" that includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6.

To the extent that the Appellant may be contending that the Veteran's depression developed due to his active duty or Reserve service, the Board notes that no medical evidence is of record supportive of her claim.  The Veteran did not receive a diagnosis of depression until over a decade following his October 1983 separation from active duty service and none of the medical records include findings that depression developed due to that service.  Indeed, in a February 2000 VA medical record, the examiner noted that the Veteran had symptoms of depression, but found that the "depression appears to be reactive in nature" and appeared to be "grief over his girlfriend moving out".  The subsequent VA medical records also generally include reports of depression in conjunction with discussion of the Veteran's complaints regarding his family.  None of the medical evidence ties the Veteran's depression to active duty service.

Additionally, even though the January 2001 VA discharge summary noted that the Veteran complained of problems in obtaining his Reserve service pension, none of the medical evidence found the Veteran to have depression specifically due to such problems.  Furthermore, as to the Veteran referenced pension benefits, he appears to have been separated from Reserve service at that time and such complaints regarding receiving pension would be in reference to events that occurred after service, not his actual service.  No medical opinion evidence ties the Veteran's depression to his Reserve service.  As the Appellant has failed to produce evidence supporting the crucial link between depression and the Veteran's military service, service connection is not warranted for depression.

The Board further notes that given that the Veteran's death was due to a self-inflicted gunshot wound to the head, the evidence clearly indicates that the Veteran's death was not directly due to either of his service-connected disabilities of hypertension or status post nasal injury.  There is no competent evidence relating either hypertension or his status post nasal injury as a cause or contributing factor in the cause of death.  As has been explained above, service connection is not warranted for a psychiatric disorder.  As such, service connection based on findings that Veteran's death was due to a service-connected disability as the principal or contributory cause of death, under 38 C.F.R. § 3.312(a), is denied.

The Board has considered the provisions regarding mental unsoundness and suicide. 38 C.F.R. § 3.302.  Although it is not fully clear whether the Veteran was mentally unsound at the time of his death, the Veteran was receiving treatment for depression in the months prior to his death.  That fact, however, is not critical to the issue on appeal.  The Veteran was not service-connected for a psychiatric disorder at the time of his death.  The Board has independently determined that service connection is not warranted for a psychiatric disorder, including PTSD or depression.  The Veteran's reason for his final action may have been due to his non-service-connected psychiatric impairment.  The evidence, however, establishes that service connection was not warranted for such a psychiatric impairment.  As previously discussed above, the most probative evidence establishes that the Veteran died of a self-inflicted wound decades after his active duty service and after his Reserve service, but that such act was unrelated to any incident of service.

In sum, there is no basis for a grant of service connection for the cause of the Veteran's death since the evidence of record fails to show that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for cause of the Veteran's death is denied. 




____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


